Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 2 July 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Bath Hotel Westminster July 2d. 1785—
          
          I have received your Letter of the 28th. of June, and have conveyed your Letter to the Board of Treasury, by a Vessell which sails this Day for Rhode-Island—
          I feel most sensibly for the Misfortune of your late associates, De La Lande & Fynje—and as their affairs are most probably irretrievable, it would be to no purpose to enquire how the disaster happened, or to make any Reflections upon it, any further than to enquire if there is any possible means of saving the interest of the United States, which was in their Hands. To this End Gentlemen, I must beg your most earnest Attention. Your situation and Intelligence, render you the only proper Persons to apply to upon the occasion And from your usual Promptitude, and Zeal in the service of the United States I am fully persuaded you will leave nothing undone which can preserve their Property.
          I wish you Gentlemen to make dilligent Inquiry concerning their Property in America and to inform me, what has been the nature of their Connection with Mr. Geyer of London Mr. Ingraham of Philadelphia—the House of Shailor and Seaver at New York, and Mr. William Foster at Boston, and whether you think that any Proscess can be commenced against either, or the Effects of De La Lande & Fynje in the Hands of either, whereby the Interests of our Constituents may be secured—
          Lotter has arrived with my furniture, and I get into the House to day So that you will please to direct your future favours to me, “in Grosvenor Square at the Corner between Duke Street and Brook Street, Westminster—[”]
          With great Esteem, I have the Honour to be / Gentlemen— / Your most Obedient / & most Humble sert.
          
            John Adams
          
        